DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 07/20/2022. Claims 1-17 are presented for examination.

Response to Arguments
2.    Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Allowable Subject Matter
3.    Claims 1-17, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Itoh et al. (US 2019030637) discloses an image processing apparatus (100, fig. 1) that operates in a plurality of modes including a first mode for performing [high image [quality] processing of image data (via item 120) and a second mode for performing high-speed processing of image data (via item 119 of fig. 1), comprising: a memory (106) configured to store image data; a first memory access controller (150) configured to read out the image data from the memory; an image processing unit (120) configured to perform image processing on the image data read out by the first memory access controller; a common bus (115) configured to connect the first memory access controller and the image processing unit. See par. 38-40.
Hirano (US 20120133992) discloses an image processing method performed by an image processing apparatus that performs image processing to form an image on a printing medium by using colorants of a plurality of colors including black, so as to form a high-quality image with colorant usage reduced by a large amount but with restricted degradation in image quality. See paragraphs 10-12. The image processing apparatus includes a controller 10 and an engine unit 60 (which is a printer engine) that are connected to each other over a peripheral component interconnect (PCI) bus. The controller 10 is a controller that controls the overall image processing apparatus…. Examples of the engine unit 60 include a four-drum color plotter that includes a drum for forming a C-separation image with the C colorant, a drum for forming an M-separation image with the M colorant, a drum for forming a Y-separation image with the Y colorant, and a drum for forming a K-separation image with the K colorant. See par. 41. The controller 10 includes a central processing unit (CPU) 11, a north bridge (NB) 13, system memory (MEM-P) 12, a south bridge (SB) 14, local memory (MEM-C) 17, an application specific integrated circuit (ASIC) 16….. The ASIC is an integrated circuit (IC) for use in image processing. The ASIC 16 includes a hardware component for image processing and functions as a bridge that connects the AGP 15, the PCI bus, the HDD 18, and the MEM-C 17 to one another. The ASIC 16 includes a PCI target and an AGP master, an arbiter (ARB) which is a core of the ASIC 16, a memory controller that controls the MEM-C 17, a plurality of direct memory access controllers (DMACs) that rotate image data by a hardware logic or the like, and a PCI unit that transfers data between the engine unit 60 and the ASIC 16 via the PCI bus. See pars. 43-46.
In contrast, Applicant's claimed invention provides an image processing apparatus, including circuits that have the same arrangement, that is capable to operate in a plurality of modes including a first mode for performing high image quality processing of image data and a second mode for performing high-speed processing of image data.
For instance, the current claims in the application recite an image processing apparatus comprising a second memory access controller configured to write, into the memory, the image data that has undergone the image processing by the image processing unit; and a setting unit configured to set a setting for each of a plurality of operations performed by the image processing apparatus in accordance with a mode to be operated including an operation to: 1) output the image data from the first memory access controller to the common bus, 2) input the image data from the common bus to the image processing unit; 3) output the image data from the image processing unit to the common bus, and 4) output the image data from the common bus to the second memory access controller.
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 1-17. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-777629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
08/29/2022